DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT “A” AND RESPONSE, filed November 5, 2021.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated September 22, 2021, item no. 4, is withdrawn.
Applicant’s remarks regarding Examiner’s statement of reasons for indication of allowable subject matter (AMENDMENT, page 8) is noted.  Reasons for allowance remain as indicated in the prior Office action, item no. 9.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s data processing system, including a server apparatus with an acquisition unit, job generation unit, job transmission unit and status acquisition unit, and further including a notification unit “that notifies the social networking service of a response indicating that the print instruction was accepted and job identification information for identifying the print job generated by the job generation unit,” and further “notifies the social networking service of the execution status of the print job acquired by the status acquisition unit and the job identification information.”
 	Claims 2-9 depend from claim 1.
 	Regarding claim 10, no prior art has been found to disclose or suggest Applicant’s data processing method including “acquiring a print instruction,” “generating a print job,” “transmitting the print job” and “acquiring an execution status” steps, and further including steps of “notifying the social networking service of a response indicating that the print instruction was accepted and job identification information for identifying the print job” and “notifying the social networking service of the execution status of the print job and the job identification information.”
 	Claim 11 recites the server apparatus including the allowable subject matter of claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677